        Case 1:20-cv-03743-CRK Document 77               Filed 09/22/21    Page 1 of 4




             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLAIRE R. KELLY, JUDGE

                                                              )
RISEN ENERGY CO. LTD.,                                        )
                                                              )
                          Plaintiff,                          )
                                                              )
TRINA SOLAR ENERGY CO., LTD., et al.,                         )
                                                              )
                          Consolidated Plaintiffs, and        )
                                                              )
SHANGHAI BYD CO., LTD., et al.,                               )    Consol. Court No. 20-03743
                                                              )
                          Plaintiff-Intervenors,              )
                                                              )
           v.                                                 )
                                                              )
UNITED STATES,                                                )
                                                              )
                          Defendant.                          )
                                                              )

                                            ORDER

       Pursuant to defendant’s consent motion for leave to file a consolidated Rule 56.2 brief

exceeding the Court’s type-volume limitations, it is hereby

       ORDERED that defendant’s motion is granted; and, it is further

       ORDERED that the United States may file a consolidated Rule 56.2 response brief in

excess of the Court’s type-volume limitations, not to exceed a length of 19,000 words.




Dated:              , 2021
     New York, N.Y.                                                    JUDGE
         Case 1:20-cv-03743-CRK Document 77                 Filed 09/22/21      Page 2 of 4




              IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLAIRE R. KELLY, JUDGE

                                                               )
RISEN ENERGY CO. LTD.,                                         )
                                                               )
                           Plaintiff,                          )
                                                               )
TRINA SOLAR ENERGY CO., LTD., et al.,                          )
                                                               )
                           Consolidated Plaintiffs, and        )
                                                               )
SHANGHAI BYD CO., LTD., et al.,                                )       Consol. Court No. 20-03743
                                                               )
                           Plaintiff-Intervenors,              )
                                                               )
            v.                                                 )
                                                               )
UNITED STATES,                                                 )
                                                               )
                           Defendant.                          )
                                                               )

          DEFENDANT’S CONSENT MOTION TO FILE A CONSOLIDATED
          RULE 56.2 RESPONSE BRIEF EXCEEDING TYPE-VOLUME LIMIT

       Defendant, the United States, respectfully requests leave from the Court to file a

consolidated Rule 56.2 brief, in response to the various plaintiffs’ briefs filed in this action, in

excess of the Court’s 14,000 word type-volume limit. Counsel for the United States has

conferred with counsel for the other parties, each of whom consents to this motion.

       A consolidated response brief exceeding the 14,000 word limit contained in the Court’s

Standard Chambers Procedures is necessary to address fully the numerous issues and arguments

that the plaintiffs raise in their Rule 56.2 opening briefs. A consolidated brief will also promote

efficiency and judicial economy by allowing the Government to combine its responses to the

separate plaintiffs’ briefs into a single, consolidated memorandum. We anticipate that our

consolidated brief will be fewer than 19,000 words in length.
        Case 1:20-cv-03743-CRK Document 77               Filed 09/22/21     Page 3 of 4




       For these reasons, we respectfully request leave from the Court to file a consolidated

response brief in excess of the Court’s type-volume limitations.

                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    JEANNE E. DAVIDSON
                                                    Director

                                                    /s/ Reginald T. Blades, Jr.
                                                    REGINALD T. BLADES, JR.
                                                    Assistant Director

                                                    /s/ Joshua E. Kurland
OF COUNSEL:                                         JOSHUA E. KURLAND
LESLIE M. LEWIS                                     Trial Attorney
Attorney                                            U.S. Department of Justice
Office of the Chief Counsel                         Civil Division
for Trade Enforcement and Compliance                Commercial Litigation Branch
U.S. Department of Commerce                         P.O. Box 480,
Washington, D.C.                                    Ben Franklin Station
                                                    Washington, D.C. 20044
                                                    Tel: (202) 616-0477
                                                    Email: Joshua.E.Kurland@usdoj.gov

September 22, 2021                                  Attorneys for Defendant United States




                                                2
        Case 1:20-cv-03743-CRK Document 77               Filed 09/22/21     Page 4 of 4




                             CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion complies with the word limitation in the Court of

International Trade Standard Chambers Procedures and contains approximately 158 words. In

preparing this certificate of compliance, I have relied upon the word count function of the word

processing system used to prepare the motion.



                                      /s/ Joshua E. Kurland




                                                3
